RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 15a0048p.06

                  UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                  _________________


 ELIZABETH GOODWIN, guardian and next friend on ┐
 behalf of David Lee Nall; REBECCA CARLUCCI,          │
                                Plaintiffs-Appellees, │
                                                      │        No. 14-3120
                                                      │
        v.                                            >
                                                      │
                                                      │
 CITY OF PAINESVILLE; ROBERTO SOTO, JASON │
 HUGHES, MATTHEW COLLINS, and ROSS TUTTLE, │
 individually and in their official capacities as │
 employees of the City of Painesville,                │
                             Defendants-Appellants. │
                                                      ┘
                        Appeal from the United States District Court
                       for the Northern District of Ohio at Cleveland.
                  No. 1:10-cv-02883—Lesley Brooks Wells, District Judge.
                                 Argued: October 8, 2014

                            Decided and Filed: March 19, 2015

                 Before: KEITH, MOORE, and STRANCH, Circuit Judges.

                                    _________________

                                        COUNSEL

ARGUED: Timothy T. Reid, MANSOUR, GAVIN, GERLACK & MANOS CO., L.P.A.,
Cleveland, Ohio, for Appellants. Alphonse A. Gerhardstein, GERHARDSTEIN & BRANCH
CO LPA, Cincinnati, Ohio, for Appellees. ON BRIEF: Timothy T. Reid, MANSOUR,
GAVIN, GERLACK & MANOS CO., L.P.A., Cleveland, Ohio, for Appellants. Alphonse A.
Gerhardstein, GERHARDSTEIN & BRANCH CO LPA, Cincinnati, Ohio, for Appellees.




                                              1
No. 14-3120                        Goodwin v. City of Painesville, et al.                      Page 2

                                             _________________

                                                   OPINION
                                             _________________

         JANE B. STRANCH, Circuit Judge. Plaintiffs David Lee Nall and Rebecca Nall1 filed
this case following an incident in which Painesville Police Department Officers, initially
responding to a noise issue, entered their apartment and tasered Mr. Nall for a total of
26 seconds. During the tasering, Mr. Nall began foaming at the mouth, stopped breathing, and
went into cardiac arrest. He was rushed to a hospital, where he remained for two weeks. As a
result of his cardiac arrest, Mr. Nall suffers from anoxic brain injury—injury to the brain due to
lack of oxygen—and his mental functioning remains greatly impaired. Both Nalls were charged
with disorderly conduct as a result of the incident, though charges against them were later
dropped.

         The Nalls allege several constitutional claims under 42 U.S.C. § 1983 and several state
law claims against the Officers. The Officers sought summary judgment on the basis of qualified
immunity for the federal claims and immunity under Ohio state law for the state law claims. The
district court denied the Officers immunity with respect to all contested claims against them.
This appeal followed. We AFFIRM the judgment of the district court.

                                      I. FACTUAL BACKGROUND

         The Nalls were hosting a gathering of about seven people in their second-floor apartment
in the early morning hours of July 26, 2010. At around 1:30 a.m., two of the guests were outside
arguing with the Nalls’ downstairs neighbor.                 A police dispatcher sent Painesville Police
Department Officers Roberto Soto and Jason Hughes to the Nalls’ address, telling them that
there was a disturbance outside, possibly a fight. Ms. Nall could hear her guests arguing outside
and asked them to come back in when she saw a police cruiser slowly drive down her street.

         When Officers Soto and Hughes arrived, the downstairs neighbor told them that the
disturbance was coming from the Nalls’ apartment on the house’s second floor. As Officer Soto


         1
          Mr. Nall filed this suit through a court-appointed guardian, Elizabeth Goodwin, and Ms. Nall is referred to
as both Rebecca Nall and Rebecca Carlucci throughout the record.
No. 14-3120                  Goodwin v. City of Painesville, et al.               Page 3

stood with the neighbor at the side of the house, he could not hear any noise emanating from the
Nalls’ residence, but as he approached the rear stairway access to their apartment he could hear
yelling coming from within. Officers Soto and Hughes knocked on the Nalls’ back door and
both David and Rebecca Nall answered. Mr. Nall was wearing only blue jeans, without a shirt or
shoes on, and was breathing heavily and sweating. The officers told the Nalls there had been a
complaint of some noise, and Ms. Nall responded that some people had been outside, but she had
brought them in and everyone would try to keep it down. Mr. Nall acted agitated by the officers’
presence at the door, but Ms. Nall said she would get him to calm down. According to Ms. Nall,
after Officers Soto and Hughes left, it was “very loud” in the apartment because the guests had
been drinking and “people were trying to talk over top of each other.” Mr. Nall was mad and
was saying he did not want the police there. Ms. Nall went into the kitchen at that time.

       Rather than leaving after telling the Nalls to keep the noise down, the Officers remained
at the end of the Nalls’ driveway because they could hear loud voices coming from the
apartment. According to the Officers, as the noise continued and they started seeing neighbors
come out, they headed back to the Nalls’ apartment to make an arrest or give a citation for the
noise. As Officers Soto and Hughes approached the apartment for the second time, a woman
later identified as Michelle Prochaska came down the stairs. The Officers state that she told
them Mr. Nall was “crazy,” had ripped her necklace off, and had said he was going to kill
everyone in the apartment and the police. The officers radioed for backup, then continued to the
apartment door with the intention of arresting Mr. Nall for disorderly conduct.

       When Officers Soto and Hughes came back, Ms. Nall was back in the living room, from
where she heard Mr. Nall answer the door, an officer ask him to step outside, and his response
that he did not have to step outside. As Mr. Nall returned to living room, Ms. Nall heard a loud
noise that sounded as if the officers had kicked the front door open. Officers Soto and Hughes
entered the apartment and Ms. Nall saw Officer Soto discharge a Taser at Mr. Nall from about
six feet away. She heard a buzzing sound, saw the Taser wires hit Mr. Nall, and saw him
immediately drop to the ground. Mr. Nall landed on his back and appeared to involuntarily bring
his hands up under his chin as the current ran through him. Officer Soto stood at Mr. Nall’s feet.
Officers tried to get Mr. Nall’s hands behind his back and, according to Ms. Nall, were telling
No. 14-3120                  Goodwin v. City of Painesville, et al.              Page 4

him to “quit resisting,” though it was apparent that his whole body was convulsing due to the
Taser, and that he was not resisting. Ms. Nall described this application of the Taser as “so long
. . . [i]t felt like they were never letting up on it.” R. 34-1, PageID 682. Officer Matthew Collins
entered the Nalls’ apartment during this time and worked with Officer Hughes to handcuff Mr.
Nall. Officer Soto tasered Mr. Nall again, this time using the Taser in drive stun mode—holding
electrical contacts at the end of the device itself against Mr. Nall’s body. The data file from
Officer Soto’s Taser shows that the first application of the Taser (through the probes attached to
the wires) lasted 21 seconds and that the second application of the Taser (in drive stun mode)
lasted 5 seconds. The officers were able to handcuff Mr. Nall soon afterwards.

       As the officers were attempting to handcuff Mr. Nall, Ms. Nall was screaming and using
profanity. She told them to get off of Mr. Nall and that they had no right to be in the apartment.
During this time, one of the Nalls’ other guests called 911 to report that police officers had burst
into the apartment and used a Taser on Mr. Nall. She said Mr. Nall couldn’t follow the officers’
instructions to put his hands behind his back “because of the shock” and that “[f]oam was
coming out of his mouth . . . they shocked him so bad.” R. 39-15, PageID 1208-09.

       After Mr. Nall was handcuffed, Officers Soto and Collins took him outside. Officer
Hughes and another officer who had arrived on the scene, Officer Russell Tuttle, then arrested
Ms. Nall for disorderly conduct. Mr. Nall was also charged with disorderly conduct.

       Mr. Nall was unresponsive as the officers moved him out of the apartment, and Officer
Collins heard a change in his breathing. Mr. Nall was drooling or foaming from the mouth, he
had urinated on himself, and his eyes were open but he did not appear to be conscious. Officers
Soto and Collins called for an ambulance and initiated efforts to revive him. Mr. Nall stopped
breathing soon after the paramedics arrived, and went into full cardiac arrest at the scene. He
was rushed to the hospital, where he remained for over two weeks. Hospital tests indicated that
his blood alcohol level was 0.287 mg/100ml, which is markedly elevated.

       As a result of his cardiac arrest and the lack of oxygen to his brain, Mr. Nall suffers from
severe cognitive impairment that greatly affects his memory and executive functioning. He
cannot remember what he has previously done in a day or what he has eaten, and needs
reminders to perform most activities of daily living and self-care, including bathing and using the
No. 14-3120                   Goodwin v. City of Painesville, et al.             Page 5

bathroom.     He has forgotten significant life events, such as his wedding.        His doctor has
recommended constant supervision and support, and the Nalls have moved in with Ms. Nall’s
parents because Mr. Nall cannot be left alone.

       The disorderly conduct charges against both Mr. Nall and Ms. Nall were dismissed based
on the decision by a Painesville Municipal Court Judge that the Officers lacked exigent
circumstances to enter the Nalls’ apartment. The Officers contest the above version of facts in a
number of respects, but for the purpose of appeal they have accepted the facts as taken in the
light most favorable to the Nalls.

                    II. JURISDICTION AND STANDARD OF REVIEW

       At the outset, the panel must determine whether it has jurisdiction to hear this appeal. A
district court’s denial of qualified immunity is an appealable final decision pursuant to 28 U.S.C.
§ 1291 only “to the extent that it turns on an issue of law.” Austin v. Redford Twp. Police Dept.,
690 F.3d 490, 495 (6th Cir. 2012). “Immediate appeal from the denial of summary judgment on
a qualified immunity plea is available when the appeal presents a purely legal issue.” Ortiz v.
Jordan, 131 S. Ct. 884, 891 (2011) (internal quotation marks omitted); accord              Leary v.
Livingston Cnty., 528 F.3d 438, 441 (6th Cir. 2008) (noting the court’s “jurisdiction does not
extend to appeals that merely quibble with the district court’s reading of the factual record, as
opposed to appeals that challenge the legal premises of the district court’s decision”).

       Because the Officers present multiple purely legal issues for the court’s consideration and
recognize that the facts will be viewed in the light most favorable to the Nalls, we have
jurisdiction over the Officers’ appeal.       This court “may exercise jurisdiction over the
[Defendants’] appeal to the extent it raises questions of law,” Williams v. Mehra, 186 F.3d 685,
689-90 (6th Cir. 1999) (citation omitted).

       We review the denial of summary judgment de novo. Martin v. City of Broadview
Heights, 712 F.3d 951, 957 (6th Cir. 2013). Summary judgment is appropriate only “if the
movant shows that there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” Fed. R. Civ. P. 56(a). It is not appropriate if the evidence is
such that a reasonable jury could return a verdict for the nonmoving party, here the Nalls. See
No. 14-3120                  Goodwin v. City of Painesville, et al.             Page 6

Weigel v. Baptist Hosp. of E. Tenn., 302 F.3d 367, 375 (6th Cir. 2002). We must view all
evidence, and draw all reasonable inferences, in the light most favorable to the Nalls. Matsushita
Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                      III. THE QUALIFIED IMMUNITY ANALYSIS

       The qualified immunity doctrine “protects government officials ‘from liability for civil
damages insofar as their conduct does not violate clearly established statutory or constitutional
rights of which a reasonable person would have known.’” Pearson v. Callahan, 555 U.S. 223,
231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).

       The court follows a “two-tiered inquiry to determine whether a defendant is entitled to
qualified immunity.” Austin v. Redford Twp. Police Dep’t, 690 F.3d 490, 496 (6th Cir. 2012)
(citing Saucier v. Katz, 533 U.S. 194, 201 (2001)). In the summary judgment posture, the case
must go to the jury if the court finds that “first, there are genuine issues of material fact as to
whether [the Officers] violated [the plaintiff’s] Fourth Amendment rights in an objectively
unreasonable way and, second, those rights were clearly established at the time of [the
plaintiff’s] arrest such that a reasonable officer would have known that his conduct violated
them.” St. John v. Hickey, 411 F.3d 762, 768 (6th Cir. 2005). These questions may be answered
in either order; if either one is answered in the negative, then qualified immunity protects the
officer from civil damages. Martin v. City of Broadview Heights, 712 F.3d 951, 957 (6th Cir.
2013) (citing Pearson, 555 U.S. at 236).

       This appeal concerns four alleged constitutional violations: that Officer Soto used
excessive force against David Nall, that Officers Hughes and Collins failed to protect Mr. Nall
from Officer Soto’s excessive force, that Officers Soto and Hughes improperly entered the Nalls’
residence without a warrant, and that Officers Hughes and Tuttle arrested Ms. Nall without
probable cause. Each will be analyzed in turn.
No. 14-3120                   Goodwin v. City of Painesville, et al.             Page 7

A. The Excessive Force Claim Against Officer Soto

         1. Constitutional Violation

         To determine whether an officer’s use of force in effecting an arrest is excessive in
violation of the Fourth Amendment, a court must determine “whether the officers’ actions are
‘objectively reasonable’ in light of the facts and circumstances confronting them, without regard
to their underlying intent or motivation.” Graham v. Connor, 490 U.S. 386, 397 (1989). The
inquiry assesses “reasonableness at the moment” of the use of force, as “judged from the
perspective of a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.”
Id. at 396.    Determining whether the amount of force was reasonable “requires a careful
balancing of the nature and quality of the intrusion on the individual’s Fourth Amendment
interests against the countervailing governmental interests at stake.” Id. (quotation marks and
citations omitted); accord Shreve v. Jessamine Cnty. Fiscal Court, 453 F.3d 681, 687 (6th Cir.
2006).

         Three important but non-exhaustive factors guide this analysis: “the severity of the crime
at issue, whether the suspect poses an immediate threat to the safety of the officers or others, and
whether he is actively resisting arrest or attempting to evade arrest by flight.” Shreve, 453 F.3d
at 687 (citing Graham, 490 U.S. at 396). Ultimately, the court must determine “whether the
totality of the circumstances justifies a particular sort of seizure.” St. John, 411 F.3d at 771
(quoting Tennessee v. Garner, 471 U.S. 1, 8-9 (1985)) (internal quotation marks omitted).

         The first Graham factor—the severity of the crime—weighs in Mr. Nall’s favor. The
Officers stated that they returned to the apartment to arrest Mr. Nall for disorderly conduct. A
jury could conclude that disorderly conduct is not a “serious” crime when determining whether
an officer used excessive force in effecting the arrest for that crime. Davis v. Yovella, 110 F.3d
63, 1997 WL 159363 at *1, *6 (6th Cir. 1997) (table); see also Thacker v. Lawrence Cnty.,
182 F. App’x. 464, 472 (6th Cir. 2006) (“disorderly conduct is not a violent or serious crime, and
this fact weighs in favor of using less force in arresting [a suspect]”).

         Regarding the second Graham factor, the Officers argue that Prochaska’s alleged
statements to them provide a reasonable basis for determining that Mr. Nall posed an immediate
No. 14-3120                        Goodwin v. City of Painesville, et al.                       Page 8

threat to their safety or the safety of others. According to Officer Soto, Ms. Prochaska said Mr.
Nall was “crazy,” that he had ripped her necklace off, and that he had threatened to kill everyone
in the apartment, as well as the police officers. Officer Hughes provided a substantially similar
account of events, adding that Ms. Prochaska also told the officers that Mr. Nall had thrown her
down and pushed another female in the apartment. The Officers’ version of events is supported
by an affidavit from Ms. Prochaska. Ms. Nall was in the kitchen when the incident with Ms.
Prochaska allegedly took place. Though Ms. Nall would not have been able to hear exactly what
was said, she heard “[n]othing [that] sounded like an argument,” only conversation that “sounded
like a bunch of drunk people trying to talk over top of each other.” R. 34-1, PageID 673.

         Plaintiffs lack testimonial evidence directly contradicting Ms. Prochaska, but they point
to several pieces of circumstantial evidence that a reasonable jury could find undermine the
Officers’ credibility. First, Ms. Prochaska’s affidavit was signed on June 7, 2011,2 almost a year
after the incident and, significantly, one day after Painesville Police Department officers issued
her a summons for operating a vehicle under the influence of alcohol (OVI). Two days after Ms.
Prochaska signed the affidavit pertaining to the Nall case, the OVI charges against her were
dropped, which the Nalls argue implies that she exchanged her affidavit for a positive outcome in
her criminal case.

         Further, Officer Soto testified that he planned to arrest Mr. Nall for disorderly conduct
even after hearing Ms. Prochaska’s statements about Mr. Nall’s behavior. When asked to
characterize disorderly conduct, Officer Soto stated that “[d]isorderly conduct is a misdemeanor,
fourth degree. It’s nothing.” R. 34-3, PageID 867. Plaintiffs argue that if it were reasonable for
the officers to conclude that Mr. Nall posed a substantial threat and had in fact assaulted Ms.
Prochaska, they likely would have sought to arrest Mr. Nall for assault or another more serious
crime, rather than for disorderly conduct.

         As the district court noted, Officer Soto failed to activate his recording device during the
incident, in violation of the Painesville Police Department policy of recording citizen encounters.
This was not the first time—Officer Soto had already been warned about his failure to use a

         2
           Though the actual affidavit says June 7, 2001 and not June 7, 2011, there is no dispute that the date on the
affidavit is a typographical error, and that the affidavit was actually signed on June 7, 2011.
No. 14-3120                   Goodwin v. City of Painesville, et al.               Page 9

recording device during an earlier citizen encounter. The district court also observed that a jury
could weigh Officer Soto’s apparent pattern of avoiding documentation of his actions against his
credibility. Moreover, Officer Soto had once been reprimanded for taking a marijuana pipe out
of evidence, an act that the district court found could weigh against his credibility.

       The Officers counter that the court must accept Ms. Prochaska’s testimony at face value
because the Nalls did not present testimonial evidence that refutes her affidavit. Though the
“prospect of challenging a witness[’s] credibility is not alone enough to avoid summary
judgment,” Dugan v. Smerwick Sewerage Co., 142 F.3d 398, 406 (7th Cir. 1998), “summary
judgment is not appropriate where the opposing party offers specific facts that call into question
the credibility of the movant’s witnesses.” Dawson v. Dorman, 528 F. App’x 450, 452 (6th Cir.
2013) (citing TypeRight Keyboard Corp. v. Microsoft Corp., 374 F.3d 1151, 1158 (Fed. Cir.
2004) (collecting cases)); see also 10A Wright, Miller & Kane, Federal Practice and Procedure
2726, at 446 (3d ed. 1998) (“if the credibility of the movant’s witnesses is challenged by the
opposing party and specific bases for possible impeachment are shown, summary judgment
should be denied and the case allowed to proceed to trial”).

       The Nalls do not rely on the abstract possibility that a jury might discredit the testimony
of Ms. Prochaska and the Officers regarding Mr. Nall’s dangerousness. Rather, they present a
series of specific facts that could plausibly place the witnesses’ credibility at issue in the mind of
a reasonable juror. The district court was correct to conclude that the facts related to the second
Graham factor, whether Mr. Nall posed an immediate threat to the safety of the officers or
others, remain at issue.

       The third Graham factor requires the court to consider whether Mr. Nall was actively
resisting arrest or evading arrest by flight. The facts viewed in the light most favorable to the
Plaintiffs present two distinct periods of possible resistance: first, the time leading up to Officer
Soto’s initial firing of the Taser at Mr. Nall, and second, the period in which Mr. Nall was lying
on the floor after the Taser barbs had already struck him.

       The constitutional analysis of the first period turns on whether Mr. Nall’s refusal to exit
his apartment after Officer Soto asked him to do so constitutes “active resistance,” as opposed to
passive resistance or no resistance at all. See Hagans v. Franklin Cnty. Sherriff’s Office, 695
No. 14-3120                    Goodwin v. City of Painesville, et al.            Page 10
F.3d 505, 509 (6th Cir. 2012); Eldridge v. City of Warren, 533 F. App’x 529, 534-35 (6th Cir.
2013). Active resistance to an officer’s command can legitimize an officer’s use of a Taser.
Hagans, 695 F.3d at 509. Such resistance can take the form of “verbal hostility” or “a deliberate
act of defiance.” Eldridge, 533 F. App’x at 534-35. When the officers came to the apartment the
second time, Officer Soto “asked” Mr. Nall to step out of his apartment. Mr. Nall refused,
saying that he did not have to come outside, and withdrew into the apartment. Officer Soto then
followed him in and fired the Taser probe into his chest without further instructions or warning.
The Officers urge the court to find that Mr. Nall’s statement that he did not have to leave his
apartment constituted verbal hostility and that his movement from the doorway to the living
room constituted a deliberate act of defiance. Neither conclusion is borne out by the case law as
applied to the facts taken in the light most favorable to the Plaintiffs.

       In Eldridge, the plaintiff, who appeared drunk but was actually in the midst of a
disorienting diabetes-related episode, repeatedly refused officers’ orders to exit his vehicle. Id.
at 530-31. His repeated refusal to comply was found to constitute only passive resistance that
was not sufficient to legitimize the officers’ use of force. Id. at 535. Likewise, Mr. Nall’s single
statement that he would not leave his apartment, or the fact that he remained in his apartment
rather than exiting, does not in itself render Officer Soto’s use of the Taser reasonable.

       The constitutional analysis of the second period of possible resistance turns on whether
Mr. Nall had ceased resisting as Officer Soto administered the two taserings. Though Mr. Nall
clearly did not present his arms for handcuffing in the midst of being tasered, as the officers
instructed, there is ample evidence in the record that he did not have control of his body during
the ordeal. At her deposition, Ms. Nall explained that when Mr. Nall was tasered, he landed on
his back and started to bring his arms up under his chin, apparently involuntarily, then began
convulsing uncontrollably as the officers told him to “quit resisting.” Ms. Nall testified that Mr.
Nall “wasn’t resisting, he was convulsing.” R. 34-1, PageID 681. The Nalls’ guest who called
911 told the operator that “they knocked on the door, he opened the door, next thing I knew he
was being tasered. Then they asked him to put his hands . . . behind his back, and he couldn’t
because of the shock. Foam was coming out of his mouth . . . . He couldn’t put his hands behind
his back because they shocked him so bad.” R. 39-15, PageID 1208-09.
No. 14-3120                   Goodwin v. City of Painesville, et al.           Page 11

       These facts, viewed in the light most favorable to Plaintiffs, establish that it was
objectively apparent to a reasonable observer—including Officer Soto, who was standing over
him for the duration—that Mr. Nall was convulsing uncontrollably and had ceased all resistance
during the tasering. Even if a jury were to credit the Officers’ assertions that Mr. Nall posed a
danger to them and that he had resisted at the apartment door, the force used against him could
still be found to be excessive. We have held that even previously-resisting suspects have a
constitutional right to be free of a gratuitous application of a Taser once they have stopped all
resistance. Landis v. Baker, 297 F. App’x 453, 463 (6th Cir. 2008).

       The final step in the Graham analysis requires the court to inquire “whether the totality of
the circumstances justifie[s] a particular sort of . . . seizure.” Graham, 490 U.S. at 396 (quoting
Garner, 471 U.S. at 8-9). This court has considered an officer’s actions in a given case “in light
of testimony regarding the training that [the officer] received.” Griffith v. Coburn, 473 F.3d 650,
657 (6th Cir. 2007).

       The parties agree that an uninterrupted 21-second application of a Taser is atypically
long. According to the department’s Taser instructor, a typical Taser cycle lasts five seconds,
during which time the officer using the Taser should evaluate the need for further force. Officer
Soto had been certified on the Taser since 2004. His training materials included a warning
stating that Taser applications

       directly across the chest may cause sufficient muscle contractions to impair
       normal breathing patterns. While this is not a significant concern for short (5 sec)
       exposure, it may be a more relevant concern for extended duration applications.
       Accordingly, prolonged applications should be avoided where practicable.

R. 40-1, PageID 1226. The record further shows that Officer Soto was trained that a subject was
more at risk of breathing problems the longer the application of the Taser, and that a prolonged
application was one of 15 seconds or more. Though Officer Soto said he had mistakenly
believed that a Taser application would last only five seconds even if he depressed trigger longer,
he was trained that power would flow through the device continuously until he released the
trigger. Officer Soto was also taught that common effects of tasering include the subject falling
immediately to the ground, involuntary muscle contractions, and the subject freezing in place
with his legs locked.
No. 14-3120                   Goodwin v. City of Painesville, et al.               Page 12

       The “careful balancing of the nature and quality of the intrusion on the individual’s
Fourth Amendment interests against the countervailing governmental interests at stake” called
for in Graham indicates that a jury could reasonably find that Officer Soto violated Mr. Nall’s
Fourth Amendment right to be free from excessive force. The prolonged tasering of Mr. Nall
was severe: Officer Soto’s training indicated that it lasted well into the risky period and that the
probes were in a position that could cause breathing problems during extended application.
Further, the application of the Graham factors to the facts taken in the light most favorable to the
Nalls shows: (1) that Mr. Nall’s crime was not serious, (2) there was little basis to believe Mr.
Nall was a threat to the officers or others, (3) Mr. Nall’s initial resistance was at most a passive
refusal to comply with a single request to leave his residence, and (4) it was objectively apparent
that Mr. Nall’s failure to present his hands to be cuffed was due to Taser-induced involuntary
convulsions. The Officers’ challenges to the Nalls’ facts have no place in the court’s qualified
immunity analysis on appeal. Plaintiffs’ facts state a constitutional violation.

       2. Clearly Established Law

       Once a court finds a constitutional violation, it must next consider whether “the right was
clearly established at the time of the alleged violation.” Campbell v. City of Springboro, 700 F.3d
779, 786 (6th Cir. 2012). A right is clearly established if “[t]he contours of that right [are]
sufficiently clear that a reasonable official would understand that what he is doing violates that
right.” Wheeler v. City of Lansing, 660 F.3d 931, 938 (6th Cir.2011) (quoting Anderson v.
Creighton, 483 U.S. 635, 640 (1987)). “‘[T]here need not be a case with the exact same fact
pattern or even ‘fundamentally similar’ or ‘materially similar’ facts; rather, the question is
whether the defendants had ‘fair warning’ that their actions were unconstitutional.’” Cummings
v. City of Akron, 418 F.3d 676, 687 (6th Cir. 2005) (quoting Hope v. Pelzner, 536 U.S. 730, 741
(2002)).

       Here, the district court framed the constitutional question as “whether an intoxicated
misdemeanant, who had not been placed under arrest and who had neither fled nor resisted, had a
right not to be tasered twice in his own home for a total of 26 seconds, as of 26 June 2010.” On
appeal, the Officers argue both that Mr. Nall had no clearly established right to be free of the
initial tasering, and that he had no clearly established right to be free of a tasering that lasted 26
No. 14-3120                     Goodwin v. City of Painesville, et al.            Page 13

seconds. Time frames—the initial tasering and then the continued use of force—define two
distinct constitutional questions.

                 a. The initial tasering of Mr. Nall

          There is no clearly established right for a suspect who “actively resists” and refuses to be
handcuffed to be free from a Taser application. Hagans, 695 F.3d at 509. Whether Mr. Nall had
a clearly established right not to be tasered after refusing to step out of his apartment hinges on
whether this refusal and his subsequent return to his living room constituted “active resistance,”
or was merely “noncompliance” or no resistance at all. Eldridge, 533 F. App’x at 534-35.

          The cases discussed above under the third Graham factor, Mr. Nall’s resistance, are
instructive. In Eldridge, we determined that “[i]f there is a common thread to be found in our
caselaw on this issue, it is that noncompliance alone does not indicate active resistance; there
must be something more.” Id. at 535. Eldridge turned to the facts of earlier cases to identify
what constitutes active resistance. It articulated the principle that “a verbal showing of hostility”
can indicate active resistance in situations such as where it was “the final straw in a series of
consciously-resistive acts, one of which included a statement that the suspect would ‘fight the
officers so that they would have a reason to kill him.’” Eldridge, 533 F. App’x at 534-35
(quoting Caie v. West Bloomfield Twp., 485 F. App’x 92, 94 (6th Cir. 2012)). Eldridge also
noted that a “deliberate act of defiance” using one’s body can constitute active resistance, such as
where a suspect resisted arrest by “laying down on the pavement and deliberately locking his
arms together tightly under his body while kicking and screaming.” Eldridge, 533 F. App’x at
534-35 (citing Hagans, 695 F.3d at 507).

          Eldridge itself concerned a diabetic driver found in a vehicle on the lawn of a
condominium complex who officers suspected of being drunk. 533 F. App’x at 530. The
officers approached the driver, removed his car keys from the ignition, and repeatedly ordered
him out of the car. Id. at 530-31. The driver repeatedly responded, “I’m fine,” until, following
several warnings, one of the officers used a Taser. Id. at 531. The court determined that
excessive force was a jury question based on the clearly established (as of June 2009) “right of a
suspect to be free of physical force when he is not resisting police efforts to apprehend him.” Id.
at 535.
No. 14-3120                   Goodwin v. City of Painesville, et al.             Page 14

       The Officers, looking to Eldridge, argue that Mr. Nall’s statement that he did not have to
come outside constituted “verbal belligerence” sufficient to constitute resisting arrest, and that
his withdrawal into the living room was “physical defiance” sufficient to constitute the same.
But these actions were more akin to the suspect’s refusal to exit his car in Eldridge than to the
continued resistance and hostility present in the active resistance cases, such as Caie, that
Eldridge distinguishes. Under the facts here, moreover, there is no evidence that Mr. Nall even
had reason to be aware he was being detained, as Ms. Nall heard Officer Soto merely ask Mr.
Nall to step outside. We have found that by mid-2005, “[t]he general consensus among our cases
is that officers cannot use force . . . on a detainee who has been subdued, is not told he is under
arrest, or is not resisting arrest.” Grawey v. Drury, 567 F.3d 302, 314 (6th Cir. 2009).

       The Officers urge the court to follow Cockrell v. City of Cincinnati, which found no
clearly established constitutional violation for the tasering of a person who jaywalked and then
fled from a pursuing officer, despite the officer’s failure to order the suspect to stop or state that
he was under arrest. 468 F. App’x 491, 498 (6th Cir. 2012). But Cockrell is distinguishable.
There, the suspect’s flight and the officer’s subsequent pursuit made it clear to the suspect before
the Taser was fired that the officer intended to apprehend him. Here, absent a statement that he
was under arrest or an order to get on the ground or something similar, it was not objectively
apparent that the Officers intended to take Mr. Nall into custody, or that he was not free to
remain in his own home.

       More importantly, because the “physical entry of the home is the chief evil against which
the wording of the Fourth Amendment is directed,” Payton v. New York, 445 U.S. 573, 585-86
(1980), the setting of Mr. Nall’s arrest renders Cockrell inapposite. To arrest a person in his
home, police officers need both probable cause and either a warrant or exigent circumstances. A
holding that a simple refusal to exit one’s own home—and surrender the heightened Fourth
Amendment protections it provides—constituted active resistance of an officer’s command
sufficient to justify a tasering would undermine a central purpose of the Fourth Amendment.

               b. The continued tasering of Mr. Nall

       Considering the facts of the incident taken in the light most favorable to the plaintiff, the
constitutional question is whether as of June 26, 2010 it was a clearly established violation of a
No. 14-3120                   Goodwin v. City of Painesville, et al.             Page 15

suspect’s constitutional rights to subject him to a prolonged tasering after he had stopped
resisting officers’ efforts to arrest him. Caselaw reveals that such a right was clearly established.

       The Officers contend that Officer Soto is entitled to qualified immunity not just on his
initial decision to taser Mr. Nall, but for the duration of the first and second tasering on the basis
that there is no clearly established law stating that a suspect has a right to be free of more than
one Taser application when the suspect “objectively, reasonably appears to resist arrest.” Officer
Soto claims that he made a reasonable mistake of fact about how long his Taser would discharge
when triggered and that Mr. Nall objectively appeared to resist arrest during the tasering. But as
discussed in Section III.A.1, Officer Soto had been trained that electricity would continue to flow
past the five second mark, and Ms. Nall testified that Officer Soto stood over Mr. Nall and
continued tasering him as he was obviously convulsing and powerless to respond to the officers’
commands.

       Though it is the Nalls’ version of the facts that govern our inquiry here, even if a jury
were to credit the Officers’ account of events concerning Mr. Nall’s alleged initial resistance in
the doorway, it could still determine that the extended tasering of Mr. Nall was gratuitous
because it extended far past the point that he had ceased resisting. In 2008, this court held that
“the gratuitous or excessive use of a taser” violates a clearly established constitutional right.
Landis, 297 F. App’x at 463. The plaintiff in Landis had intentionally blocked a highway with
construction equipment while intoxicated, led police officers on a foot chase, and grabbed an
officer by the throat, id. at 455-56, actions that warranted the use of force to effect his arrest if
necessary. But when the officer tasered the plaintiff several times in rapid succession, the
plaintiff had one handcuff on, an officer holding his free arm, an officer kneeling on his back,
and had pitched face forward into a shallow pool of water, where he drowned. Id. at 456-58.
Our determination in Landis that the officers were not entitled to qualified immunity regarding
the use of a Taser, id.at 463-64, provided notice that application of a Taser to a suspect who has
ceased virtually all resistance constitutes excessive force, even if the suspect had resisted
violently earlier in the encounter. Landis also demonstrates that whether a suspect has ceased
resisting does not simply turn on whether the suspect has already been placed in handcuffs.
No. 14-3120                   Goodwin v. City of Painesville, et al.              Page 16

        In Shreve, we held that officers could invoke qualified immunity for using pepper spray
against a suspect who hid in a closet obscured from view and disobeyed officers’ repeated orders
to come out, but that it was a violation of a clearly established constitutional right for the officers
to strike the woman with a stick and a knee for a prolonged period of time as she lay on the
ground incapacitated by pepper spray, even if she continued to resist having her hands cuffed.
Shreve, 453 F.3d at 686-88. The Shreve court concluded that the officers’ force was far in excess
of what the woman’s minimal resistance after she was removed from the closet justified. Id. at
686-88.

        We also denied qualified immunity to an officer who sprayed mace in a suspect’s face
twice, first after the suspect walked away from him during a car stop and refused orders to stop,
and then again after he got back in his car and refused to exit. Adams v. Metiva, 31 F.3d 375,
378 (6th Cir. 1994). Addressing the second use of mace, we held that “a reasonable person
would know that spraying mace on a blinded and incapacitated person sitting in a car would
violate the right to be free from excessive force” and denied qualified immunity on that basis.
Id. at 387.

        We have held that “the right to be free from physical force when one is not resisting the
police is a clearly established right,” Wysong v. City of Heath, 260 F. App’x 848, 856 (6th Cir.
2008), and that officers “could not reasonably have believed that use of a Taser on a non-
resistant subject was lawful,” Kijowski v. City of Niles, 372 F. App’x 595, 601 (6th Cir 2010).
Landis, Shreve, and Adams indicate that these principles apply after a suspect has ceased
resisting, even if the suspect did offer some resistance at the outset.

        We acknowledge that the “calculus of reasonableness must embody allowance for the
fact that police officers are often forced to make split-second judgments—in circumstances that
are tense, uncertain, and rapidly evolving—about the amount of force that is necessary in a
particular situation.” Graham, 490 U.S. at 396-97. In some contexts this would counsel against
holding an officer to a standard where it is necessary to evaluate changes in a suspect’s behavior
over a period of seconds, but with a Taser seconds count. Officer Soto had been trained about
the potentially grave consequences of prolonged application, especially to the chest area.
Furthermore, by Plaintiffs’ account the change in Mr. Nall’s physical state was drastic and
No. 14-3120                  Goodwin v. City of Painesville, et al.            Page 17

immediately apparent to Officer Soto. On these facts, it is reasonable to hold the officer
accountable for noting changes in Mr. Nall’s physical state over the 26-second tasering period.

       c. The entire tasering incident

       Because Mr. Nall had a clearly established constitutional right not to be tasered when he
was at most offering passive resistance to an officer, and because he also had a clearly
established constitutional right not to be gratuitously tasered after ceasing all resistance to the
officers, we affirm the district court’s denial of summary judgment with respect to Mr. Nall’s
excessive force claim against Officer Soto.

B. The Failure to Protect Claim Against Officers Collins and Hughes

       In some cases officers can be held liable for a Fourth Amendment excessive force
violation when they were not the ones who actively struck the plaintiff. Durham v. Nu’Man,
97 F.3d 862, 866-67 (6th Cir. 1996) (providing several examples). A police officer may be held
liable for failure to intervene during the application of excessive force when: “(1) the officer
observed or had reason to know that excessive force would be or was being used; and (2) the
officer had both the opportunity and the means to prevent the harm from occurring.” Turner v.
Scott, 119 F.3d 425, 429 (6th Cir. 1997).

       The Nalls have presented sufficient evidence for a jury to rationally determine that
Officers Hughes and Collings both failed to protect Mr. Nall from excessive force. As discussed
in Section III.A above, the facts accepted in the light most favorable to the Plaintiffs show that
Officer Soto’s use of force against Mr. Nall was excessive. Officer Hughes was with Officer
Soto for the duration of the tasering, and Officer Collins was there for part of that time. Both
were attempting to handcuff Mr. Nall as Officer Soto applied the Taser. Though the record does
not indicate precisely when Officer Collins arrived, it shows that he was in the room and
working to handcuff Mr. Nall before Officer Soto applied the Taser to Mr. Nall a second time.
Witnesses indicate that Mr. Nall was convulsing uncontrollably and foaming at the mouth.
Officer Hughes stated at deposition that rigidity in Mr. Nall’s arms as the officers tried to
handcuff him would be consistent with the effects of a Taser on a group of muscles and could be
the reason Mr. Nall did not move his arms as the officers instructed.
No. 14-3120                   Goodwin v. City of Painesville, et al.             Page 18

       Neither Officer Hughes nor Officer Collins told Officer Soto to release the Taser’s trigger
during the first application, and neither officer attempted to prevent Officer Soto from
administering the additional drive stun. Citing Turner, the Officers argue that because Officers
Hughes and Collins did not see the Taser barbs actually strike Mr. Nall, they cannot be held
liable for failure to protect. Turner concerned two discrete hits with the butt of gun in an
officer’s equipment bag, one even by the plaintiffs’ account minor and apparently accidental, and
the plaintiffs conceded that the officer who allegedly failed to assist had his back turned to them
for the duration of the incident. Turner, 119 F.3d at 429-30. The Turner court found that there
was no failure to protect when the record was “devoid of any suggestion” that the officer accused
of failing to protect actually observed or should have known of the actions taken by the officer
who applied the force. Id. at 429.

       But unlike Turner, the instant case involves a prolonged application of force and the
officers who allegedly failed to protect were directly involved.          Plaintiffs have presented
sufficient evidence about Mr. Nall’s condition during the 21-second tasering to make it a jury
question whether a reasonable officer in Officer Hughes’s or Officer Collins’s position would
have seen that the force being applied to Mr. Nall was excessive and taken action to get Officer
Soto to stop applying it.

       Because Turner demonstrates that Officers Collins and Hughes had a clearly-established
duty to protect Mr. Nall dating back to at least 1997, and the facts indicate that both failed in this
duty, we affirm the district court’s denial of qualified immunity to both officers on this claim.

C. The Officers’ Entry into the Apartment

       The Supreme Court has declared, as a “basic principle of Fourth Amendment law,” that
“searches and seizures inside a home without a warrant are presumptively unreasonable.”
Payton, 445 U.S. at 586.       Exigent circumstances are among the few “well-defined” and
“carefully circumscribed” exceptions to the warrant requirement. See United States v. Williams,
354 F.3d 497, 503 (6th Cir. 2003) (citing Mincey v. Arizona, 437 U.S. 385, 390 (1978)).
Because warrantless searches are presumptively unreasonable under the Fourth Amendment, the
government bears a “heavy burden” of proving exigency. United States v. McClain, 444 F.3d
556, 562 (6th Cir. 2005) (citing Welsh v. Wisconsin, 466 U.S. 740, 749-50 (1984)). In general,
No. 14-3120                  Goodwin v. City of Painesville, et al.             Page 19

exigent circumstances exist when “‘real immediate and serious consequences’ will ‘certainly
occur’ if a police officer postpones action to obtain a warrant.” Williams, 354 F.3d at 503
(quoting Welsh, 466 U.S. at 751).

       We have identified the emergency situations giving rise to the exigent circumstances
exception to the warrant requirement as (1) hot pursuit of a fleeing felon, (2) imminent
destruction of evidence, (3) the need to prevent a suspect’s escape, or (4) a risk of danger to the
police or others. Williams, 354 F.3d at 503 (citing United States v. Johnson, 22 F.3d 674, 680
(6th Cir.1994)). After finding that “none of the traditionally recognized exigent circumstances is
squarely presented under the facts” of the case before it, this court has also recognized an
additional exigent circumstance, based on “an ongoing and highly intrusive breach of a
neighborhood’s peace in the middle of the night.” United States v. Rohrig, 98 F.3d 1506, 1519
(6th Cir. 1996).

       Here, the Officers argue that they were permitted to enter the apartment under Rohrig’s
limited exception to the warrant requirement or, in the alternative, on the traditional exception of
risk of danger to others, on the basis that Mr. Nall had allegedly assaulted one person in the
apartment and posed a risk to the other people inside.

       1. The Rohrig analysis

       In Rohrig, two police officers responding to a late night noise complaint could hear loud
music coming from the defendant’s home from about a block away. Id. at 1509. Soon after the
officers arrived, a group of neighbors approached them to complain about the noise. Id. One
officer banged repeatedly on the front door of the defendant’s home but received no response;
the other unsuccessfully attempted to obtain the telephone number of the residence. Id. From
outside the house, the officers observed two sets of stereo speakers inside and discovered that the
home’s rear entrance had only an unlocked screen door securing it. Id. Both officers loudly
announced their presence and then entered the house, continuing to announce their presence as
they moved from room to room. Id. They discovered marijuana plants, the stereo, and the
defendant, who was intoxicated and asleep on the floor. Id.
No. 14-3120                  Goodwin v. City of Painesville, et al.            Page 20

       In fashioning its “new exigency that justifies warrantless entry” on the above facts, the
Rohrig court created a three-part test based on the Supreme Court’s Fourth Amendment
jurisprudence:

       First, we must ask whether the Government has demonstrated a need for
       immediate action that would have been defeated if the . . . police officers had
       taken the time to secure a warrant. Next, we must identify the governmental
       interest being served by the officers’ entry into [the] home, and ask whether that
       interest is sufficiently important to justify a warrantless entry. Finally, we must
       weigh this governmental interest against Defendant’s interest in maintaining the
       privacy of his home, and ask whether Defendant’s conduct somehow diminished
       the reasonable expectation of privacy he would normally enjoy.

Id. at 1518. The Rohrig court found that the very late hour, the blasting music audible from at
least a block away, and the “irate group of pajama-clad neighbors” outside demonstrated that
time was of the essence, and that the defendant’s expectation of privacy was diminished because
he was “projecting loud noises into the neighborhood in the wee hours of the morning, thereby
significantly disrupting his neighbors’ peace.” Id. at 1522.

       Considering the second prong, the government interest involved, the Rohrig court
acknowledged that reliance on a noise ordinance might suggest a diminished government interest
because Supreme Court precedent instructs that the weight of a government interest “should be
measured in part by the severity of the offense being investigated.” Id. (citing Welsh, 466 U.S. at
742-43, 753-54. But the court found that the Welsh analysis “has less relevance as one moves
away from traditional law enforcement functions and towards what the Supreme Court has
referred to as ‘community caretaking functions.’” Rohrig, 98 F.3d at 1521 (quoting Cady v.
Dombrowski, 413 U.S. 433, 441 (1973)). Because the officers in Rohrig were not aiming to
“track down a suspected violator of a local ordinance,” the court found it “inappropriate to gauge
the government’s interest by looking only to that ordinance.” 98 F.3d at 1521. Relying heavily
on the specific facts presented, the court found that by entering the residence “for the limited
purpose of locating and abating a nuisance,” the officers were restoring “the neighbors’ peaceful
enjoyment of their homes and neighborhood,” and that given “the importance of preserving our
communities,” the interest “is not so insignificant that it can never serve as justification for a
warrantless entry into a home.” Id.
No. 14-3120                  Goodwin v. City of Painesville, et al.            Page 21

       Applying Rohrig to the facts here provides no exception to the warrant requirement.
First, an argument between two people outside the Nalls’ home triggered the noise complaint
that brought the officers there. But when Officer Soto arrived at the scene at about 1:33 a.m. the
Nalls’ disputing guests were already inside and Soto could hear nothing until he was at the stairs
to the Nalls’ apartment. Though the noise escalated after the officers gave their first warning and
left, the Taser log shows that Mr. Nall was tasered at 1:41 a.m., under ten minutes after that
initial warning. These facts cannot show that the Nalls were generating the type of ongoing and
overbearing public disturbance that would give rise to the necessity for immediate action.

       The facts here also do not suggest a government interest in entering the home similar to
that of the officers in Rohrig. In Rohrig, the officers entered seeking an occupant to turn off the
blaring stereo; here, the Nalls were at home and responded to the officers’ knocks on the door on
both occasions. The second time the officers came, they did not tell David Nall to quiet his
home or issue him a citation for a noise violation; they immediately asked him to step out of the
apartment, and then entered the apartment by force. The timing of the sequence of events
matters. Several minutes of elevated noise cannot so diminish the Nalls’ interest in maintaining
their privacy that a warrantless entry would be permitted under Rohrig. Rohrig—as expressly
recognized in the opinion—is a narrow, fact-specific holding:

       We wish to emphasize the fact-specific nature of [our] holding. By this decision,
       we do not mean to fashion a broad ‘nuisance abatement’ exception to the general
       rule that warrantless entries into private homes are presumptively unreasonable.
       We simply find that, in some cases, it would serve no Fourth Amendment purpose
       to require that the police obtain a warrant before taking reasonable steps to abate
       an immediate, ongoing, and highly objectionable nuisance, and we conclude that
       this is just such a case.

Rohrig, 98 F.3d at 1525 n.11.

       To allow entry under Rohrig on the facts of the instant case would transform Rohrig’s
narrow holding into the broad nuisance abatement exception that the Rohrig court expressly
eschewed. No reasonable officer could find that five to ten minutes of noise emanating from the
Nall home late at night was such an “immediate, ongoing, and highly objectionable nuisance” as
to permit warrantless entry absent additional facts sufficient to meet the recognized exceptions to
the warrant requirement.
No. 14-3120                  Goodwin v. City of Painesville, et al.            Page 22

       2. Exigent circumstances based on threat of violence to officers or others

       Under the exigent circumstances exception concerning the threat of violence to officers
or others, police officers “may enter a home without a warrant to render emergency assistance to
an injured occupant or to protect an occupant from imminent injury.” Schreiber v. Moe, 596 F.3d
323, 329-30 (6th Cir. 2010) (quoting Michigan v. Fisher, 558 U.S. 45, 47 (2009) (internal
quotation marks omitted)). For an entry to fall within this exception, there must exist “an
objectively reasonable basis for believing . . . that a person within the house is in need of
immediate aid.” Fisher, 558 U.S. at 47 (internal quotation marks and citations omitted). In civil
cases, “this question is normally left to the jury” if “there is room for a difference of opinion.”
Schreiber, 596 F.3d at 329-30 (citing Ingram v. City of Columbus, 185 F.3d 579, 587 (6th
Cir.1999) (internal quotation marks omitted)).

       Here, the Officers argue that the exigent circumstances exception to the warrant
requirement applies because Ms. Prochaska’s statements about Mr. Nall’s violent and
threatening behavior in the apartment created an objectively reasonable belief in the minds of
Officers Soto and Hughes that people within the house were in need of immediate aid. But as
discussed in Section III.A.1 above, the Nalls have raised several concrete issues that place the
credibility of Ms. Prochaska and the Officers at issue. The Nalls also note that when the Officers
approached the Nalls’ residence, Ms. Prochaska herself had already left, that other guests were in
the living room of the apartment, and that there was no indication that they needed any
immediate assistance from the officers.

       Substantial authority has consistently indicated that warrantless entries based on the
emergency aid exception require both the potential for injury to the officers or others and the
need for swift action. The right to be free from warrantless search under this exception absent
these factors is clearly established. The remaining question, which cannot be answered as a
matter of law on summary judgment, is whether the facts of this case meet those criteria.
Because the pertinent facts are in dispute under the emergency aid exception, and because the
Rohrig exception does not apply, we affirm the district court’s denial of summary judgment on
the basis of qualified immunity with respect to the warrantless entry.
No. 14-3120                  Goodwin v. City of Painesville, et al.           Page 23

D. Ms. Nall’s Disorderly Conduct Arrest

        Officers Hughes and Tuttle arrested Ms. Nall for disorderly conduct during the
conclusion of the incident with Mr. Nall. Ms. Nall admits that she raised her voice, cursed at the
officers, and was upset, but argues that her acts were not unreasonable under the circumstances,
and that the officers therefore did not have probable cause to arrest her. On summary judgment,
the district court held that—given the factual dispute about the legitimacy of the officers’ entry
into the Nalls’ home and whether or not Officer Soto’s use of force was gratuitous—it was “not
prepared to rule as a matter of law that Mrs. Nall’s loud verbal protests made from her couch
should have constituted a criminal behavior in the eyes of a reasonable officer.” R. 69, PageID
2661.

        The validity of an arrest “does not depend on whether the suspect actually committed a
crime . . . .” Michigan v. DeFillippo, 443 U.S. 31, 36 (1979). Rather, “a warrantless arrest by a
law officer is reasonable under the Fourth Amendment where there is probable cause to believe
that a criminal offense has been or is being committed.” Devenpeck v. Alford, 543 U.S. 146, 152
(2004). The Fourth Amendment standard for probable cause requires “facts and circumstances
within the officer’s knowledge that are sufficient to warrant a prudent person, or one of
reasonable caution, in believing, in the circumstances shown, that the suspect has committed, is
committing, or is about to commit an offense.” DeFillippo, 443 U.S. at 37. The qualified
immunity doctrine requires that “probable cause determinations, even if wrong, are not
actionable as long as such determinations pass the test of reasonableness.” Jeffers v. Heavrin, 10
F.3d 380, 381 (6th Cir.1993). The reasonableness of an officer’s probable cause determination is
a question of law. Id. (citing Hunter v. Bryant, 502 U.S. 224 (1991)).

        To determine whether the officers had probable cause to arrest Ms. Nall, the court “must
look to the law of the jurisdiction at the time of the occurrence.” Ingram, 185 F.3d at 594. The
officers arrested her for an alleged violation of Ohio Revised Code § 2917.11(A)(2), which
states: “No person shall recklessly cause inconvenience, annoyance, or alarm to another by doing
any of the following: . . . (2) Making unreasonable noise or an offensively coarse utterance,
gesture, or display or communicating unwarranted and grossly abusive language to any person.”
Under Ohio law, a person acts with the required mental state for the crime—recklessness—
No. 14-3120                   Goodwin v. City of Painesville, et al.              Page 24

“when, with heedless indifference to the consequences, he perversely disregards a known risk
that his conduct is likely to cause a certain result or is likely to be of a certain nature.” Ohio Rev.
Code § 2901.22(C).

       Long ago, the Ohio Supreme Court held that “a person may not be punished under R.C.
2917.11(A)(2) for ‘recklessly caus(ing) inconvenience, annoyance, or alarm to another,’ by
making an ‘offensively coarse utterance,’ or ‘communicating unwarranted and grossly abusive
language to any person,’ unless the words spoken are likely, by their very utterance, to inflict
injury or provoke the average person to an immediate retaliatory breach of the peace.” State v.
Hoffman, 387 N.E.2d 239, 242 (Ohio 1979). The standard with regard to statements made to
police officers is the same as for any other person: “The question is whether, under the
circumstances, it is probable that a reasonable police officer would find her language and
conduct annoying or alarming and would be provoked to want to respond violently.” Warren v.
Patrone, 600 N.E.2d 344, 345 (Ohio Ct. App. 1991) (quoting State v. Johnson, 453 N.E.2d 1101,
1103 (Ohio Ct. App. 1982)).

       The result does not alter if the incident takes place in a dwelling: A man repeatedly
yelling, “If you don’t have a f—ing warrant, get out” at police officers who entered an apartment
was found not to be violating the disorderly conduct statute because the language would not
“provoke the average person to an immediate retaliatory breach of the peace.” State v. Maynard,
673 N.E.2d 603, 604, 606 (Ohio Ct. App. 1996).

       Even if we were to assume, as the Officers argue, that the level of noise Ms. Nall was
making could itself violate Section (A)(2), the fact remains that under the plain language of the
statute, a disorderly conduct charge against her can stand only if she “recklessly caused
inconvenience, annoyance, or alarm” by “unreasonably” making the noise. Ohio Rev. Code
§ 2917.11(A)(2). Ms. Nall testified that during the incident with Mr. Nall, she was screaming at
the officers that they had no right to be in her house, that she was swearing, and that she was
“freaked out.” One of the officers told Ms. Nall to “shut the f— up,” repeatedly tried to quiet
her, and told her that he would arrest her if she did not calm down. R. 34-1, PageID 684-85.
No. 14-3120                        Goodwin v. City of Painesville, et al.                    Page 25

        But because Ms. Nall had a clear basis to be concerned about her husband’s physical
safety and was responding to a possibly illegal entry into her home by the officers, we cannot
conclude at the summary judgment stage that her conduct was sufficiently reckless and
unreasonable to allow an officer to reasonably believe there was probable cause to arrest her.3
Accordingly, we affirm the district court’s denial of summary judgment with regard to the arrest
of Ms. Nall.

                      IV. STATE LAW CLAIMS AGAINST THE OFFICERS

        Under Ohio law, a municipal employee is generally immune from civil liability unless
one of a small number of exceptions applies. See Ohio Rev. Code § 2744.03(A)(6). The only
exception to state law immunity at issue in the instant case is whether the Officers’ “acts or
omissions” were made “in a wanton or reckless manner.” Id. If the officers’ acts were wanton
or reckless, they are not entitled to immunity for state law claims under Ohio law. Id.

        The lone basis for the Officers’ appeal of the district court’s decision not to grant them
state law immunity on summary judgment is that “[n]o evidence shows that Officers had actual
knowledge of a great probability of harm to strip them of immunity on state law claims.”
Appellants’ Br. at 24 (emphasis added). The Officers further stress that “the standard for wanton
and reckless under Ohio law is greater than negligence and requires actual knowledge, which
none of the officers had.” Appellants’ Br. at 25 (emphasis added).

        The Officers are mistaken on this point, as their cited authority demonstrates. Though
wantonness requires awareness of a given risk, recklessness does not. Anderson v. Massillon,
983 N.E. 2d. 266, 273 (Ohio 2012). Wantonness and recklessness are “different and distinct
degrees of care and are not interchangeable.” Id. “Reckless conduct is characterized by the
conscious disregard of or indifference to a known or obvious risk of harm to another that is

        3
           The Officers argue that the U.S. Supreme Court’s holding in Atwater v. City of Lago Vista, 532 U.S. 318
(2001), favors their position and controls this issue. But in Atwater the Court determined that the Fourth
Amendment does not forbid a warrantless arrest for a minor criminal offense that is punishable only by a fine. Id. at
323. The plaintiffs in Atwater had consistently conceded that the woman taken into custody had violated the seatbelt
statute at issue. Id. at 325 (“Given Atwater’s admission that she had ‘violated the law’ . . .”). Whether the officer
had probable cause to arrest Ms. Atwater was not the issue. Here, the issue is not whether the officers could take
Ms. Nall into custody if she had indeed violated the disorderly conduct statute; rather, the issue is whether the
officers had probable cause to determine that she violated the disorderly conduct statute in the first place. Atwater
therefore does not have any bearing on the probable cause issue in this case.
No. 14-3120                   Goodwin v. City of Painesville, et al.            Page 26

unreasonable under the circumstances and is substantially greater than negligent conduct.” Id.
(emphasis added). An actor can be found to be reckless either based on his actual knowledge of
a risk of harm or under an objective standard (that the risk is “obvious”). That § 2744.03(A)(6)
looks to an objective standard of proof for recklessness is further illustrated by Anderson’s
reference to § 500 of the Restatement (Second) of the Law of Torts. Comment a to § 500 states
that an actor can be found to be reckless when he

        has such knowledge, or reason to know, of the facts, but does not realize or
        appreciate the high degree of risk involved, although a reasonable man in his
        position would do so. An objective standard is applied to him, and he is held to
        the realization of the aggravated risk which a reasonable man in his place would
        have, although he does not himself have it.

Restatement (Second) of Torts § 500 (1965).

        Because there is no requirement that the officers have actual knowledge of a risk of harm
for a jury to find that they met the objective recklessness standard provided for in the Ohio
statute, we affirm the district court’s holding with regard to state law immunity.

                                       V. CONCLUSION

        For the foregoing reasons, we AFFIRM the district court’s summary judgment decision
in all respects.